Title: To Thomas Jefferson from Albert Gallatin, 27 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Decer. 27th 1801
          
          The late Doctor Jackson of Philadelphia had formerly supplied the army with medicines. The business was very suddenly taken from him, on account solely of his politics, not by Mr Hamilton as his widow believes, but by Tench Francis purv. of supplies & by order of Mr McHenry—He had on hand, & received immediately after a large quantity of medicines imported for that sole purpose, a great part of which remained, to my knowledge, unsold for a great while & on which he was eventually a considerable loser. When, on his death-bed, he requested Mr Dallas to write to me & to remind me of the circumstance. I promised, and he received my answer the day before he expired, that I would use my endeavours to have him or rather his widow restored. I cannot tell whether I have been mistaken, but the only time I had touched the subject to General Dearborn, which was before the Doctor’s sickness, I thought he was not inclined to change the persons who now supply & whose name I have forgotten. On that account I concluded to wait the arrival of the members of Congress, as I knew that nothing could be more gratifying to the majority of the Pennsylvania delegation & to many other of our republican friends in Congress, than to see Mrs Jackson, who in partnership with a respectable man of the name of Betton, pursues the same business, obtaining the same kind of contract which her husband had formerly had. I have lately received a letter from her which I enclose; and, if not improper, I request the favour of your good offices for her with Gen. Dearborne & Mr Robt. Smith. I would not ask a thing, which it is true will be considered by me as in some degree a personal favour, was it not perfectly consistent with the general rule you have adopted in the appointments which depend immediately on yourself, and had not the political & private character of Doctr. Jackson deserved an interference in favor of his family.
          The paper from Charleston is enclosed; it is impossible to act on anonymous information; but it may serve as a caution & induce to keep a stricter eye on the officer.
          Enclosed also you will find a memorandum on the subject of the Supervisor of N. West district, which had escaped my attention till this day.
          My refusing to interfere with Bank elections will, I hope, meet with your approbation.
          With respect & affection Your obedt. Servt.
          
            Albert Gallatin
          
         